*701The jury award of $1,500,000 to the injured plaintiff for future pain and suffering deviates materially from what would be reasonable compensation to the extent indicated herein (see CPLR 5501 [c]; see generally Van Ness v New York City Tr. Auth., 288 AD2d 374; Gabor v Goolnick, 288 AD2d 432).
The award of $100,000 to the injured plaintiff’s husband, Leslaw Czech, deviates materially from what would be reasonable compensation to the extent indicated herein (see CPLR 5501 [c]; see generally Palmieri v Long Is. Jewish Med. Ctr., 221 AD2d 511; Lengares v B & A Warehousing, 216 AD2d 273; Kim v Cohen, 208 AD2d 807).
The appellant’s remaining contentions are without merit. Florio, J.P., O’Brien, Krausman and Luciano, JJ., concur.